 


109 HR 3022 IH: Medicare Occupational Therapy Coverage Eligibility Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3022 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for eligibility for coverage of home health services under the Medicare Program on the basis of a need for occupational therapy. 
 
 
1.Short titleThis Act may be cited as the Medicare Occupational Therapy Coverage Eligibility Act of 2005.
2.Eligibility for home health services on the basis of a need for occupational therapy
(a)In generalSections 1814(a)(2)(C) and 1835(a)(2)(A) of the Social Security Act (42 U.S.C. 1395f(a)(2)(C); 1395n(a)(2)(A)) are each amended by striking or speech therapy and all that follows through need occupational therapy and inserting , occupational, or speech therapy.
(b)Effective dateThe amendments made by subsection (a) shall apply to home health services provided on or after October 1, 2005. 
 
